    Case: 1:21-cv-02006 Document #: 89 Filed: 08/10/21 Page 1 of 11 PageID #:6838




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


PROTECT OUR PARKS, INC., et al.
                              )
                              )
                              )
             Plaintiffs,      )
                              )                            Case No. 1:21-cv-02006
       v.                     )
                              )
PETE BUTTIGIEG,               )                            Judge John Robert Blakey
SECRETARY OF THE U.S.         )
DEPARTMENT OF TRANSPORTATION, )
et al.                        )
                              )
       Defendants.            )

                        DEFENDANTS’ OPPOSITION
       TO PLAINTIFFS’ EMERGENCY MOTION FOR STAY PENDING APPEAL

        Defendants City of Chicago (“City”), the Chicago Park District (“Park District”), and The

Barack Obama Foundation (“Foundation”) (together, “Defendants”), respectfully submit this

opposition to Plaintiffs’ Emergency Motion for Stay Pending Appeal (“Motion”), Dkt. 85. In

denying Plaintiffs’ motion for preliminary injunction, the Court has already determined that

“Plaintiffs have not met the standard for injunctive relief on their federal claims.” Dkt. 83. The

Court’s findings with respect to the preliminary injunction equally compel denial of Plaintiffs’

current request for injunctive relief pending appeal.1 The standards for an injunction pending

appeal mirror those for a preliminary injunction—except that Plaintiffs must now “make a

stronger threshold showing of likelihood of success” than before, because Plaintiffs’ “arguments

have already been evaluated on the success scale” and Plaintiffs must therefore “convince the


1
  Plaintiffs style their motion as a request for “stay pending appeal,” but the Court denied their motion for
preliminary injunction, so there is no court order to stay. Instead, what Plaintiffs actually seek is an
injunction pending appeal, barring the Foundation and the City from undertaking long-planned
construction and roadwork changes while Plaintiffs’ appeal proceeds. See Fed. R. Civ. P. 62(d).

                                                      1
   Case: 1:21-cv-02006 Document #: 89 Filed: 08/10/21 Page 2 of 11 PageID #:6839




reviewing court that the lower court, after having the benefit of evaluating the relevant evidence,

has likely committed reversible error.” In re Forty-Eight Insulations, Inc., 115 F.3d 1294, 1301

(7th Cir. 1997). Plaintiffs offer nothing new beyond what the Court already considered with

respect to any of the injunctive relief factors—and certainly do not make the requisite “stronger

threshold showing” that their claims have merit. Indeed, the merits portion of their motion is just

over a page long and simply summarizes their prior arguments. The motion should be denied.

                                      LEGAL STANDARD

       An injunction pending appeal is an “‘extraordinary remedy,’” which “[l]itigants should

not lightly seek.” Classic Components Supply, Inc. v. Mitsubishi Elecs. Am., Inc., 841 F.2d 163,

165 (7th Cir. 1988) (quoting Adams v. Walter, 488 F.2d 1064, 1065 (7th Cir. 1973)); see also

Winston-Salem/Forsyth Cty. Bd. Of Educ. v. Scott¸ 404 U.S. 1221, 1231 (1971) (movant bears a

“heavy burden for making out a case for such extraordinary relief”); Kuri v. Edelman, 491 F.2d

684, 687 (7th Cir. 1974) (an injunction pending appeal “has been termed an extraordinary

remedy”) (citing Belcher v. Birmingham Trust Nat’l Bank, 395 F.2d 685, 686 (5th Cir. 1968)).

Generally speaking, the factors for evaluating a motion for injunction pending appeal mirror the

traditional four factors for a preliminary injunction: (1) whether the movant has shown a

likelihood that it will prevail on appeal; (2) whether the movant will be irreparably injured absent

an injunction; (3) whether issuance of the injunction will substantially injure the other parties

interested in the proceeding; and (4) where the public interest lies. Forty-Eight Insulations, 115

F.3d at 1300; Alexander v. Cagan Mgmt., 2019 WL 5876439, at *1-2 (N.D. Ill. Feb. 1, 2019).

And, as with a preliminary injunction motion, Plaintiffs must make a showing on the first two

threshold factors before the court will consider the balance of harms. Forty-Eight Insulations,

Inc., 115 F.3d at 1300-01.



                                                  2
    Case: 1:21-cv-02006 Document #: 89 Filed: 08/10/21 Page 3 of 11 PageID #:6840




        However, because Plaintiffs seek an injunction pending appeal of the denial of a

preliminary injunction, the burden they face is all the more difficult to carry: Plaintiffs must

“must make a stronger threshold showing” that they will prevail on appeal. Forty-Eight

Insulations, 115 F.3d at 1301; see also Kuri, 491 F.2d at 687 (plaintiffs must make “a strong

showing that they are likely to prevail on the merits of their appeal.”) (emphasis added);

Wisconsin Right to Life, Inc. v. Fed. Election Comm’n, 542 U.S. 1305, 1305-06 (2004)

(Rehnquist, C.J., in chambers) (injunction pending appeal “would be an extraordinary remedy,

particularly when … a unanimous three-judge District Court rejected applicant’s request for a

preliminary injunction”). That showing is particularly difficult to make in the context of a

preliminary injunction ruling, because the Court’s order is subject to review only for abuse of

discretion. See Kiel v. City of Kenosha, 236 F.3d 814, 815-16 (7th Cir. 2000).2

        Given the heavy burden they face, it is insufficient for Plaintiffs merely to rehash the

arguments already presented to and rejected by this Court. See Classic Components Supply, 841

F.2d at 165 (denying motion for injunction pending appeal where movant failed to show “the

district court’s assessment was so gravely in error that an appellate court may disturb it” and did

“not so much as refer to the standard of review on appeal”). Indeed, courts consistently reject

motions for injunction pending appeal where, as here, the movant simply restates the same losing




2
  Plaintiffs assert that they “need not demonstrate that [they] will probably win on appeal.” Mot. at 5
(citing Harrington v. Heavey, 2007 WL 257681, at *1 (N.D. Ill. Jan. 23, 2007)). This is inconsistent with
Seventh Circuit case law. See Kuri, 491 F.2d at 687 (“strong showing” required). The Seventh Circuit has
repeatedly denied injunctions pending appeal where the movant fails to establish that it is likely to prevail
on appeal. See, e.g., Wheaton College v. Burwell, Case No. 14-2396, 2014 WL 3034614, at *1 (7th Cir.
June 30, 2014) (denying emergency motion for injunction pending appeal where “appellant has not shown
that it is likely to prevail”); Ill. Liberty PAC v. Madigan, Case No. 12-3305, 2013 WL 5259036, at *1 (7th
Cir. Oct. 24, 2012) (denying emergency motion for injunction pending appeal where “appellants have not
shown that they are likely to succeed on the merits of their challenge”); Garcia v. BP Prods. N. Am., Inc.,
341 F. App’x 217, 220 (7th Cir. 2009) (denying motion for injunction pending appeal where movant
could not “show that the district court abused its discretion”).

                                                     3
      Case: 1:21-cv-02006 Document #: 89 Filed: 08/10/21 Page 4 of 11 PageID #:6841




arguments it had previously presented. Nat’l Ass’n of Mfrs. v. Taylor, 549 F. Supp. 2d 68, 75

(D.D.C. 2008) (“Mere repetition of [plaintiff’s] arguments [did] not demonstrate that the

[plaintiff] [was] any more likely to succeed on the merits of its claims than it was when the Court

issued its Memorandum Opinion.”); Whitaker v. Kenosha Unified Sch. Dist. No. 1 Bd. of Educ.,

No. 16-cv-943-PP, 2016 WL 8846573, at *2-3 (E.D. Wis. Oct. 3, 2016) (denying motion to stay

preliminary injunction because “[e]very argument which the defendants raise[d] in their motion

for stay pending appeal was raised in their objection to the motion for preliminary injunction.”).

Because Plaintiffs have done nothing more than restate their prior arguments, the motion should

be denied.

                                              ARGUMENT

I.       Plaintiffs Cannot Make a Strong Showing That They Are Likely to Prevail on
         Appeal.

         Plaintiffs’ sole argument with respect to their likelihood of success on appeal is to point

to what they “previously argued in Plaintiffs’ motion and reply” with respect to the merits of

their claims. Mot. at 5. As detailed above, this is insufficient to support an injunction pending

appeal.3 Rather than burden the Court with duplicative briefing, Defendants join and incorporate

herein the federal defendants’ opposition to Plaintiffs’ Motion for Emergency Stay Pending

Appeal.

II.      Plaintiffs’ Claimed Injuries Do Not Justify an Injunction Pending Appeal.

         As detailed by Defendants in their oppositions to Plaintiffs’ motion for preliminary

injunction, Plaintiffs’ claims of irreparable harm are insufficient to support an injunction. Indeed,

as Defendants have shown, the Presidential Center will enhance the Jackson Park site and add


3
 And in any event, the Federal Defendants and the City and Park District previously demonstrated that
Plaintiffs are not likely to succeed on the merits of their claims. See Fed. Defs. Opp. (Dkt. 46) at 10-39;
City & PD Opp. (Dkt. 47) at 8-25.

                                                      4
    Case: 1:21-cv-02006 Document #: 89 Filed: 08/10/21 Page 5 of 11 PageID #:6842




new natural features and green space for the public’s benefit. Plaintiffs’ current motion offers no

new reason for why they carry their burden on showing irreparable harm. In fact, Plaintiffs

repeat the same erroneous factual assertion they made earlier, claiming that there will be a loss of

“seventeen percent (17%) of the trees in the entire park.” Mot. at 7 (emphasis added). See also

Pl’s Reply in Supp. of PI (Dkt. 80) at 32. As with many of their claims, they cite no support for

this assertion, and there is none. Indeed, as the federal review documents make clear—and as

Defendants have previously explained, see City & PD Opp. (Dkt. 47) at 28-29 & n.26—the loss

of trees will impact 17% of trees in the slightly more than half the park that was surveyed, not

17% of trees in the entire park. See Fed. Ex. 17, EA, App’x D, at 1, Dkt. 61-22. Plaintiffs’

misstatement of this basic fact thus has the effect of erroneously doubling the project’s impact on

trees. Plaintiffs also suggest that the Defendants “concede but ignore” that tree impacts will have

disrupting effects on migratory bird flights. Mot. at 7. But it is Plaintiffs who ignore the federal

agencies’ careful evaluation of the project’s impacts on migratory birds, and the agencies’

conclusions that “[n]o federal or state threatened or endangered species are anticipated to be

adversely impacted by construction activities based on commitments put in place” and that “[n]o

migratory birds are anticipated to be adversely impacted by construction activities.” Fed. Ex. 17,

EA, App’x C, at 8-9, Dkt. 61-22. The agencies reached similar conclusions regarding the

roadway improvements as well. Id. at 11-12.4

        Plaintiffs also allege injury on the theory that the “loss of use of land is presumed



4
  Plaintiffs also suggest that the work will involve the permanent removal of the Women’s Garden. Mot.
at 6. This is false. The Women’s Garden will be rebuilt and made universally accessible after construction
in a way that “incorporate[s] [the] design and material elements of the existing garden,” including the
sunken circular lawn, stratified limestone retaining wall, and perimeter plant beds, which will include a
mix of plants similar to those features in the existing garden. Fed. Ex. 17 (EA) at 52; Fed. Ex. 11 (AOE)
at 5, 51-52; Fed. Ex. 19 (Foundation EA Comment 10.30.20) at 15-16.


                                                    5
    Case: 1:21-cv-02006 Document #: 89 Filed: 08/10/21 Page 6 of 11 PageID #:6843




irreparable because the land is unique.” Mot. at 7. But neither case cited by Plaintiffs supports

such a general presumption, as those cases addressed the loss of privately-owned property rather

than, as here, public parkland that will remain under public control. See United Church of the

Med. Ctr. v. Med. Ctr. Comm’n, 689 F.2d 693, 701 (7th Cir. 1982) (private church property); In

re Beswick, 98 B.R. 904, 906-07 (N.D. Ill. 1989) (privately-owned farmland and farm

machinery). Even more, Plaintiffs’ underlying assumption is incorrect—there will be no “loss of

use” of land here, given that the Presidential Center facilities and grounds will be open to the

public and developed for the public’s benefit.5

III.    The Balance of Equities and Public Interest Weigh Against an Injunction.

        As Defendants have explained in their prior briefs, an injunction is improper because it

would cause significant irreparable harm to Defendants and to the public—harm that far

outweighs any impact to Plaintiffs from allowing the Presidential Center to proceed. See City &

PD Opp. (Dkt. 47) at 31-40; Foundation Opp. (Dkt. 48) at 25-34 & Cohen Decl. (Dkt. 48-1)

(detailing harms to Foundation from delay of construction); Foundation Opp. (Dkt. 48) at 34-40

(detailing harms to public interest from injunction). Plaintiffs’ motion offers no new argument




5
  Plaintiffs’ other cases likewise do not support an injunction here. In Committee of 100 on the Federal
City v. Foxx, the court held that an injunction was improper despite the project’s impact on trees because
the merits and equities factors favored the defendant federal agencies. 87 F. Supp. 3d 191, 205-20
(D.D.C. 2015), stay pending appeal denied, 2015 WL 4072321 (D.C. Cir. May 27, 2015). Notably, the
court rejected similar merits claims to those raised by Plaintiffs here—that the agencies engaged in
improper segmentation and failed to consider cumulative effects, impacts and alternatives. Id. at 212-16.
In Friends of the Parks v. Dole, the court considered “only the limited issue of ‘irreparable injury, loss, or
damage to the applicant’ and not the broader issues to be considered for a preliminary injunction.” 1987
WL 18918 at *1 (Oct. 20, 1987, N.D. Ill.). Paoli Peaks, Inc. v. Weeks, 2011 WL 6755191 (Dec. 23, 2011,
N.D. Ill.), involved logging operations that would have jeopardized the plaintiff’s commercial ski area
and driven the plaintiff out of business. And in Saunders v. Washington Metropolitan Area Transit
Authority, the court concluded that residents had not been given their right to be heard under an interstate
compact before their neighborhood was altered by construction of a new subway segment. 359 F. Supp.
457, 461-62 (D.D.C. 1973). Here, in contrast, the Presidential Center was approved after extensive local
and federal review processes in which Plaintiffs had ample opportunity to be heard.

                                                      6
    Case: 1:21-cv-02006 Document #: 89 Filed: 08/10/21 Page 7 of 11 PageID #:6844




that overcomes Defendants’ showing or warrants entry of an injunction pending appeal when an

injunction was not warranted before.

        As to the Foundation, Plaintiffs ask the Court simply to disregard the evidence that the

Foundation will suffer substantial harm—financial and beyond—if construction is delayed. Mot.

at 9. Plaintiffs say nothing about the Foundation’s demonstration that delay would substantially

harm its organizational mission to construct the Presidential Center and to promote the economic

interest of surrounding communities. See Foundation Opp. (Dkt. 48) at 27-29, 31-34. Plaintiffs

address only the Foundation’s evidence of financial harms, claiming that “pecuniary loss

suffered by” the Foundation has no legal significance because Plaintiffs seek to enjoin the cutting

of trees. Mot. at 9-10 (citing Cronin v. U.S. Dep’t of Agriculture, 919 F.2d 439, 445 (7th Cir.

1990)). This is incorrect. As the Foundation demonstrated, courts routinely find construction

delays and related costs sufficient grounds to deny an injunction. Foundation Opp. (Dkt. 48) at

26 & n.6 (citing authorities).

        The case Plaintiffs now cite, Cronin, is not to the contrary. Cronin acknowledged that

“pecuniary harms can justify the denial of a preliminary injunction”—particularly if they are not

mitigated through the posting of a bond by the plaintiff. 919 F.2d at 446. But in that case, the

federal defendants had not “bothered to quantify” any pecuniary harm, which the Court

concluded “probably [was] trivial.” Id. at 445. Instead, the federal defendant’s only asserted

harm from a preliminary injunction was to its “reputation as a manager of our national forests,”

which the Court found unsupported by “any evidence.” Id. at 446. Cronin fully supports denial

of an injunction where, as here, the Foundation has submitted evidence that it would suffer both

extensive financial harm that would not be remedied through any bond,6 as well as the


6
 Plaintiffs requested that they be excused from posting anything more than a nominal bond if the
preliminary injunction were granted. Mot. for Prelim. Inj. (Dkt. 41) at 40.

                                                   7
   Case: 1:21-cv-02006 Document #: 89 Filed: 08/10/21 Page 8 of 11 PageID #:6845




undermining of its fundamental mission to build the Presidential Center, and to bring its

attendant benefits to the South Side of Chicago. See Foundation Opp. (Dkt. 48) at 27-34.

       As for the City and Park District, Plaintiffs’ motion makes no effort whatsoever to

contest the harms to those Defendants. And as the City and Park District have explained, the

injury from an injunction would be severe and irreparable: Among other reasons, an injunction at

this point in time would create a cloud of uncertainty as to whether the Presidential Center may

proceed, and that alone would immediately jeopardize the City’s efforts to stimulate urgent

South Side economic development and community renewal on the heels of the COVID

pandemic. See City & PD Opp. (Dkt. 47) at 33-34. See also id., Ex. A thereto (Cox Decl.). In

addition, an injunction would irreparably harm the City and Park District by delaying a long-

planned and complex park development construction project that will bring significant amenities

and benefits to Jackson Park and the City’s residents. See Dkt. 47, at 31-36.

       And all of these are, of course, harms to the public, too—which will benefit from the

multitude of cultural, recreational, and economic opportunities that the Presidential Center will

generate. Against the weight of these harms, Plaintiffs’ Motion offers only a single argument as

to why an injunction would be in the public’s interest—that the “federal statutes at issue” evince

“an overriding policy of protecting parkland and the environment.” Mot. at 10. But this just

repeats an argument from their preliminary injunction motion, see Dkt. 31, at 38-40, and

Defendants have already explained that violation of a procedural environmental statute does not

entitle a plaintiff to an injunction, because a plaintiff must still carry its burden of showing that

the balance of the equities favors an injunction. See City & PD Opp. (Dkt. 47) at 36-38

(discussing Winter v. Nat’l Res. Def. Council, Inc., 555 U.S. 7, 23 (2008), and Wisconsin v.




                                                   8
    Case: 1:21-cv-02006 Document #: 89 Filed: 08/10/21 Page 9 of 11 PageID #:6846




Weinberger, 745 F.2d 412 (7th Cir. 1984)); see also Foundation Opp. (Dkt. 48) at 12.7 Here,

Plaintiffs have utterly failed to make the separate, required showing that the harm to Defendants

and the public interest from an injunction is outweighed by any harm to Plaintiffs from denial of

an injunction. The same failure that doomed their motion for preliminary injunction thus equally

compels denial of the motion for injunction pending appeal.

                                           CONCLUSION

        For the foregoing reasons as well as the reasons given in Defendants’ Oppositions to the

Preliminary Injunction Motion briefs, Plaintiffs’ Motion should be denied.


Date: August 10, 2021                                   Respectfully submitted,

                                                        CELIA MEZA,
                                                        Corporation Counsel for the City of Chicago

By: /s/ Joseph P. Roddy                                 By: /s/ Andrew Worseck

Richard W. Burke                                        John Hendricks
Joseph P. Roddy                                         Deputy Corporation Counsel
Elizabeth Meyer Pall                                    Andrew W. Worseck
BURKE, WARREN, MACKAY &                                 Chief Assistant Corporation Counsel
SERRITELLA, P.C.                                        City of Chicago, Department of Law
330 North Wabash Avenue, Suite 2100                     Constitutional and Commercial Litigation
Chicago, Illinois 60611                                 Division
(312) 840-7000                                          2 North LaSalle Street, Suite 520
rburkesr@burkelaw.com                                   Chicago, Illinois 60602
jroddy@burkelaw.com                                     (312) 744-6975 / 4-7129
epall@burkelaw.com                                      john.hendricks@cityofchicago.org
                                                        andrew.worseck@cityofchicago.org
Attorneys for Defendant Chicago Park District




7
  Plaintiffs’ invocation of Citizens to Preserve Overton Park, Inc. v Volpe, 401 U.S. 402, 412-13 (1971)—
a case that they have already relied extensively upon—does not support their request for the extraordinary
remedy of an injunction pending appeal. Not only was Volpe not a preliminary injunction case, but the
injunctive inquiry here is controlled by the Supreme Court’s and Seventh Circuit’s directives in Winter
and Weinberger—both of which came after Volpe.

                                                    9
  Case: 1:21-cv-02006 Document #: 89 Filed: 08/10/21 Page 10 of 11 PageID #:6847




By: /s/ David H. Hoffman                    By: /s/ Ann D. Navaro

David H. Hoffman                            Ann D. Navaro
Tacy F. Flint                               Kevin A. Ewing
Rachel L. Hampton                           BRACEWELL LLP
SIDLEY AUSTIN LLP                           2001 M Street NW, Suite 900
One South Dearborn Street                   Washington, D.C. 20036
Chicago, IL 60603                           (202) 828-5800
(312) 853-7000                              ann.navaro@bracewell.com
david.hoffman@sidley.com                    kevin.ewing@bracewell.com
tflint@sidley.com
rhampton@sidley.com                         Attorneys for Defendant City of Chicago

Peter R. Steenland
SIDLEY AUSTIN LLP
1501 K Street, N.W.
Washington, D.C. 20005
(202) 736-8000
psteenland@sidley.com

Attorneys for Defendant The Barack Obama
Foundation




                                           10
 Case: 1:21-cv-02006 Document #: 89 Filed: 08/10/21 Page 11 of 11 PageID #:6848




                                 CERTIFICATE OF SERVICE

       I, Rachel L. Hampton, an attorney, hereby certify that on this, the 10th day of

August, 2021, I caused copies of Defendants’ Opposition to Plaintiffs’ Emergency

Motion for Stay Pending Appeal to be electronically filed with the Clerk of the United

States District Court for the Northern District of Illinois using the CM/ECF system, which

will send notification of such filing to all parties that have appeared in this action.


                                                               /s/ Rachel L. Hampton




                                                 11
